 1   Coby Halavais, Esq., Bar # 237107
     Email: coby@halavaislaw.com
 2   HALAVAIS & ASSOCIATES, APC
     1 Orchard Rd., Suite 110
 3   Lake Forest, California 92630-8315
     Tel.: (949) 305-8903
 4   Fax.: (949) 305-8406
 5   ATTORNEYS FOR INTERESTED PARTY
     C&H Trust Deed Service
 6
 7
 8                          UNITED STATES BANKRUPTCY COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10
11   In re:                        )              Case No.     20-41767
                                   )              Chapter      11
12   HIDDEN GLEN, LLC,             )
                                   )              REQUEST FOR SPECIAL NOTICE
13                                 )
                    Debtor.        )
14   _____________________________ )
15   TO THE HONORABLE COURT, DEBTOR AND THEIR ATTORNEYS OF RECORD, AND
16   ALL OTHER INTERESTED PARTIES:
17        PLEASE TAKE NOTICE that pursuant to Bankruptcy Rule 2002 and
18   other rules and provisions of Title 11 of the United States Code,
19   the law firm of Halavais & Associates, APC, as attorneys for an
20   interested party, hereby request special notice of all matters
21   which must be noticed to creditors, the Creditor's Committee or
22   other parties in interest and further requests inclusion in the
23   mailing grid.
24        Copies of such documents should be sent to the following:
25                    Coby Halavais, Esq.
                      HALAVAIS & ASSOCIATES, APC
26                    1 Orchard Rd., Suite 110
                      Lake Forest, California 92630-8315
27                    E-mail: coby@halavaislaw.com
28        The foregoing request shall include, but not be limited to,


                                              -1-
Case: 20-41767   Doc# 13   Filed: 11/17/20   Entered: 11/17/20 14:57:53   Page 1 of 4
 1   all notices of Orders, applications, complaints, demands, hearings,
 2   motions, petitions, pleadings, requests, and any and all other
 3   documents brought before the Court in this case, whether formal or
 4   informal, written or oral, and whether transmitted or conveyed by
 5   mail, delivery, telephone, telegraph, facsimile or otherwise.
 6
                                             HALAVAIS & ASSOCIATES, APC
 7
 8   DATED: November 17, 2020                By: /s/ Coby Halavais
                                             Coby Halavais, Esq.
 9                                           Attorney for Secured Creditor
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
Case: 20-41767   Doc# 13   Filed: 11/17/20   Entered: 11/17/20 14:57:53   Page 2 of 4
 1                                  PROOF OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF ORANGE
 3   I, the undersigned, am employed in the County of Orange, State of
     California. I am over the age of eighteen years and not a party to
 4   the within action. My business address is 1 Orchard Rd., Suite
     110, Lake Forest, California 92630-8315.
 5
     On November 17, 2020, I served the foregoing document described as
 6
     REQUEST FOR SPECIAL NOTICE
 7
 8   on all interested parties in this action by placing for collection
     and mailing on the above date, following ordinary business
 9   practices, a true and correct copy thereof enclosed in a sealed
     envelope addressed as follows:
10
     *** PER ATTACHED MAILING LIST ***
11
12
13
14
15
16   [x]   (By Mail) I am readily familiar with my employer's practice
           for collection and processing of correspondence and pleadings
17         for mailing with the United States Postal Service. Under that
           practice, correspondence and pleadings are collected daily and
18
           deposited with the United States Postal Service on that same
19         day with postage thereon fully prepaid at Lake Forest,
           California in the ordinary course of business. I am aware
20         that on motion of the parties served, service is presumed
           invalid if the postal cancellation date or postage meter date
21         is more than one day after the date of deposit for mailing set
           forth in this affidavit.
22
     [x]   (Federal) I declare that I am employed in the office of a
23         member of the bar of this Court at whose direction the service
24         was made.

25         Executed on November 17, 2020, at Lake Forest, California.

26                                             /s/ Coby Halavais
                                             Coby Halavais
27
28



Case: 20-41767   Doc# 13   Filed: 11/17/20   Entered: 11/17/20 14:57:53   Page 3 of 4
 1                                      SERVICE LIST
 2
     Hidden Glen, LLC
 3   4014 Royal Arch Court
     Concord, CA 94519
 4   (Debtor)
 5
     Chris D. Kuhner, Esq.
 6   Kornfield, Nyberg, Bendes, Kuhner & Little
     1970 Broadway #600
 7
     Oakland, CA 94612
 8   (Debtor’s counsel)

 9   Office of the U.S. Trustee / Oak
10   Philip J. Burton Federal Building
     450 Golden Gate Ave., 5th Floor #05-0153
11   San Francisco, CA    94102
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



Case: 20-41767   Doc# 13   Filed: 11/17/20   Entered: 11/17/20 14:57:53   Page 4 of 4
